Citation Nr: 0504608	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD) under the pre-amended 
regulations, prior to November 1996.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
under the amended regulations, subsequent to November 1996.

3.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

4.  Entitlement to a compensable rating for the residuals of 
malaria. 

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in Portland, Oregon, in December 2002.    

The issues on appeal were remanded by the Board in December 
2003.  He has recently asserted additional medical care at VA 
facilities.  As such, the increased rating issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a low back disorder.

2.  There is no medical evidence on file to establish a 
medical nexus between military service and the veteran's 
complaints related to low back pain.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his back in service and 
continues to have difficulties.  At hearings before the RO 
and the Board, he maintains that his herniated disc was the 
result of carrying a heavy load for a number of months over 
long distances and jumping from a helicopter several feet off 
the ground during periods of combat.  He noted that the first 
time he was treated for his back after service was in the 
early 1980s.

Relevant Laws and Regulations.  Under the relevant laws and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2004).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  Service medical records reflect no 
complaints of, treatment for, or diagnosis of a chronic low 
back disorder.  The veteran has acknowledged that he did not 
seek treatment for a low back while on active duty except 
that he was treated in the field by a corpsman with Aspirin.  
Despite the veteran's contentions, the Board finds that there 
is no indication of a chronic low back disability during 
military service.

Post-service medical evidence shows no treatment for a low 
back disorder for many years after military discharge.  
Specifically, in August 1989 the veteran sought private 
medical care for complaints of a four-month history of back 
pain.  Ice and rest were recommended.  In February 1990, he 
reported back pain since April 1989 and that he had ridden 
his motorcycle a long distance about 30 miles and developed 
back and leg pain as a result.  An April 1990 CT scan showed 
a large herniated nucleus pulposus.  Subsequent private 
medical records reflect on-going treatment for back pain.  In 
July 1996, he filed the current claim.

In a December 1996 VA spine examination, the veteran related 
that he developed intermittent low back pain in the early 
1970s, with his symptoms increasing in April 1989 after a 
long bike ride.  Thereafter, he was diagnosed with a 
herniated nucleus pulposus.  He reported on-going back pain 
since that time.  After a physical examination, the final 
diagnosis was herniated nucleus pulposus L4-L5 with 
intermittent radiculopathy.

A July 1999 CT scan of the lumbar spine showed moderate L3-L4 
facet degenerative joint disease, and marked disc space 
narrowing at L4-L5.  Social Security Administration records 
reflect that the veteran was awarded SSA disability benefits 
effective in August 1999 for disorders of the back 
(discogenic and degenerative).  

In an April 2004 VA examination report, undertaken 
specifically to address the issue on appeal, the veteran 
complained of pain across his hips and down both legs.  The 
examiner noted that there were no complaints of back pain 
while on active duty and nothing until August 1989, when he 
reported a four-month history of back pain.  The examiner 
related that a February 1990 X-ray revealed sacralization of 
L5-S1 on the left, which was confirmed by a March 1990 CT 
scan.

After a physical examination, the diagnosis was degenerative 
joint disease, lumbar spine.  The examiner concluded:

It is less than likely in my opinion that 
[the veteran's] back problem is due to a 
service injury.  There is no record of 
treatment in the service, and it was some 
20 years later following his discharge 
that the back pain started in an episode 
that "started four months ago."  The 
diagnosis of low back symptomatology does 
exist in this patient, probably a lot due 
to his age and weight problem.  He does 
have chronic lumbosacral instability 
because of the arthritis in the lumbar 
spine.  It is less than likely that this 
began while he was in the service.

Legal Analysis.  In assigning high probative value to the 
April 2004 VA examination report, the Board notes that the 
examiner had the claims file for review, specifically 
discussed the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

Next, while the veteran has stated that he believes his low 
back complaints are related to active duty, there is nothing 
in the medical evidence supporting that position.  The mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would establish a 
relationship cannot support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination reports, in light 
of the applicable law, and finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  As the 
weight of medical evidence fails to support the veteran's 
claim, the Board is unable to grant the benefit sought. 

Veterans Claims Assistance Act.  Finally, the Board notes 
that on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in October 2001 and 
April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in July 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
April 2002 and July 2004 supplemental statements of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letters was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal has been obtained.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.


REMAND

As noted above, the veteran has indicated that he received 
recent VA medical care for his service-connected disabilities 
and requested that those records be obtained.  As such, due 
process mandates that an attempt be made to associate VA 
medical records with the claims file.  The Board also notes 
that the veteran indicated that he received private medical 
care from 1978-1999 but it appears that those records are 
associated with the claims file.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Portland and 
Vancouver, for the period from April 2004 
to the present.

2.  Obtain treatment records related to 
the claims on appeal from the Salem 
(Oregon) Vet Center for the period from 
January 1996 to the present.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


